Case: 20-60431     Document: 00515912549         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 24, 2021
                                  No. 20-60431
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Patrice Musoko Tshidibi,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 698 359


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Patrice Musoko Tshidibi is a native and citizen of the Democratic
   Republic of Congo.      He seeks review of a decision of the Board of
   Immigration Appeals (BIA) dismissing his appeal from an order of the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60431      Document: 00515912549           Page: 2    Date Filed: 06/24/2021




                                     No. 20-60431


   Immigration Judge (IJ) denying his application for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT).
          This court reviews the final decision of the BIA and will review the
   IJ’s ruling only insofar as it affected the BIA’s decision. Sealed Petitioner
   v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016); Efe v. Ashcroft, 293
   F.3d 899, 903 (5th Cir. 2002). Legal conclusions are reviewed de novo, and
   factual findings are reviewed for substantial evidence. Orellana-Monson v.
   Holder, 685 F.3d 511, 517–18 (5th Cir. 2012). Under the substantial evidence
   standard, this court may not reverse an immigration court’s factual findings
   unless the evidence “compels” such a reversal—i.e., the evidence must be
   “so compelling that no reasonable factfinder could conclude against it.”
   Wang v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009); see also Garland v. Dai,
   No. 19–1155, 2021 WL 2194837, at *9 (U.S. June 1, 2021) (reaffirming the
   same standard)
          An alien must exhaust all administrative remedies available to him as
   of right before this court may review a final order. 8 U.S.C. § 1252(a)(1),
   (d)(1); Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009). When “the BIA’s
   decision itself results in a new issue and the BIA has an available and adequate
   means for addressing that issue, a party must first bring it to the BIA’s
   attention through a motion for reconsideration.” Id. at 320–21; see also Dale
   v. Holder, 610 F.3d 294, 298–99 (5th Cir. 2010).
          Musoko Tshidibi’s assertions that the BIA failed to fully consider his
   appellate arguments, that the BIA failed to fully and fairly consider his appeal
   as required by due process and Fifth Circuit precedent, and that the BIA
   failed to apply any standard of review are all issues that arise out of the BIA’s
   decision and that should have been addressed in a motion for reconsideration.
   See Avelar-Oliva v. Barr, 954 F.3d 757, 766 (5th Cir. 2020). Accordingly,




                                          2
Case: 20-60431      Document: 00515912549           Page: 3    Date Filed: 06/24/2021




                                     No. 20-60431


   this court lacks jurisdiction, and the claims are dismissed. See Roy v. Ashcroft,
   389 F.3d 132, 137 (5th Cir. 2004).
          Musoko Tshidibi also argues that the BIA and IJ should have given the
   evidence he presented more weight when making its credibility
   determination. Credibility determinations “are factual findings that are
   reviewed for substantial evidence.” Avelar-Oliva, 954 F.3d at 763. The IJ
   and BIA “may rely on any inconsistency or omission in making an adverse
   credibility determination as long as the totality of the circumstances
   establishes that an asylum applicant is not credible.” Wang, 569 F.3d at 538
   (internal quotation marks and citation omitted).
          Further, this court has held that “[r]egardless of whether an alien’s
   testimony is otherwise credible, the IJ may require the submission of
   reasonably available evidence corroborating a claim for relief from removal.”
   Avelar-Oliva, 954 F.3d at 764; see 8 U.S.C. § 1158(b)(1)(B)(ii); 8 U.S.C.
   § 1231(b)(3)(C); 8 C.F.R. § 208.16(b). Crucially, the failure to present such
   evidence can be fatal to an alien’s application for relief. Rui Yang v. Holder,
   664 F.3d 580, 585–87 (5th Cir. 2011). Musoko Tshidibi failed to submit
   reasonably available evidence to corroborate his claim for relief. Substantial
   evidence, therefore, does not compel reversal of the determination that he
   was not entitled to asylum or withholding of removal. See Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006); see also Avelar-Oliva, 954 F.3d at 763.
          Finally, Musoko Tshidibi argues that the IJ and BIA failed to consider
   the full record in analyzing his claim under the CAT and further that they
   improperly relied on the denial of the asylum claim to deny CAT relief. In
   affirming the IJ’s decision, the BIA held that the IJ “properly considered the
   record as a whole” when it found that Musoko Tshidibi “did not meet his
   burden to show that it is more likely than not he will be tortured by or at the
   instigation of, or with the consent or acquiescence of . . . a public official or




                                           3
Case: 20-60431     Document: 00515912549          Page: 4   Date Filed: 06/24/2021




                                   No. 20-60431


   other person acting in an official capacity in the Democratic Republic of the
   Congo.” Nothing in the record suggests otherwise. Moreover, substantial
   evidence supports the IJ’s and BIA’s conclusion that Musoko Tshidibi is not
   eligible for protection under the CAT. See Revencu v. Sessions, 895 F.3d 396,
   401 (5th Cir. 2018); Dayo v. Holder, 687 F.3d 653, 659 (5th Cir. 2012).
           The petition for review is DISMISSED in part and DENIED in
   part.




                                         4